FILED
                            NOT FOR PUBLICATION                             NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

In re: STEPHEN LAW,                              No. 14-60049

          Debtor.                                BAP No. 13-1344
______________________________

STEPHEN LAW,                                     MEMORANDUM*

              Appellant,

 v.

ALFRED H. SIEGEL, Chapter 7 Trustee,

              Appellee.


                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
             Dunn, Kirscher, and Taylor, Bankruptcy Judges, Presiding

                           Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Chapter 7 debtor Stephen Law appeals pro se from a judgment of the

Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s order

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
authorizing the payment of professional fees as proposed in the chapter 7 trustee’s

amended final report. We have jurisdiction under 28 U.S.C. § 158(d). We review

de novo BAP decisions, and apply the same standard of review that the BAP

applied to the bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re

Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      Law has not demonstrated that the bankruptcy court abused its discretion or

otherwise identified any error in the bankruptcy court’s order approving the

payment of professional fees proposed in the chapter 7 trustee’s amended final

report. See In re Bennet, 298 F.3d 1059, 1063 (9th Cir. 2002) (“The bankruptcy

court’s attorneys’ fee determination will only be reversed if the court abused its

discretion or erroneously applied the law.”).

      We reject as without merit Law’s service-related contentions and his

unsupported allegations of wrongdoing on the part of the trustee and the trustee’s

counsel.

      We do not consider Law’s contentions related to a separate appeal.

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          2                                    14-60049